UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6701



TIMOTHY E. MILLER,

                                              Plaintiff - Appellant,

          versus


SHELLY DEMARINO, Prosecuting Attorney; R.
RUSSELL STOBBS, Defense Counsel; JACK ALSOP,
Judge, in their individual capacities as
private citizens of the State of West
Virginia,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-01-183-1)


Submitted:   September 5, 2002         Decided:   September 10, 2002


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy E. Miller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Timothy E. Miller appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.          We have reviewed

the   record   and   the   district   court’s   opinion    accepting   the

magistrate judge’s recommendation and find no reversible error.

Accordingly, we deny Miller’s motion for appointment of counsel and

affirm on the reasoning of the district court.              See Miller v.

DeMarino, No. CA-01-183-1 (N.D.W. Va. Apr. 24, 2002).         We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                 AFFIRMED




                                      2